Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed March 19, 2021.
Claims 25-46 are pending.
Claims 1-24 are cancelled.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25, 26, 33-37, and 40-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Outtagarts (U.S. Patent Application No. 2012/0243730).

Regarding Claim 25, Outtagarts discloses a multi-camera command system comprising: 
a first camera associated with a real-world scene (Figs.1-2; par [0023], [0033], Outtagarts – camera 110(1) corresponds to a first camera that is associated within an environment such as a building, an amusement park, or a city; for example, wherein the camera can be deployed to provide security within a building or monitoring a city); 
a second, distinct camera associated with the real-world scene (Figs.1-2; par [0023], [0033], Outtagarts – camera 110(2) corresponds to a second camera that is associated within an environment such as a building, an amusement park, or a city; for example, wherein the camera can be deployed to provide security within a building or monitoring a city); and 
at least one computing device communicatively coupled with the first and the second cameras, and having at least one processor and at least one non-transitory computer readable memory, and upon the at least one processor executing software instructions stored in the at least one memory (Fig.7; par [0119], [0121], Outtagarts – computer includes a processor, a memory, and provides a general architecture and functionality suitable for implementing one or more of the cameras), performing the operations of: 
storing in the at least one memory a digital representation of the real-world scene captured by the first camera, wherein the digital representation includes motion data of an object in the real-world scene (par [0023-0025], Outtagarts – camera 110 is configured to capture video of environment, including video of objects to be analyzed…camera may include one or more of video analysis capabilities, motion tracking capabilities, object recognition capabilities, etc. … par [0029], Outtagarts – suitable storage capabilities for storing the captured video and information are done within RAM, ROM, and the like)1; 
obtaining at least one object trait associated with the object based on the digital representation including the motion data (par [0045], [0050], Outtagarts – analyze the object (and the surrounding environment) to obtain object analysis information associated with the object. This includes detection of the object (i.e., person), determining location information associated with the object (current location of the object and expected future locations of the object), determining motion information associated with the motion of the object… video also indicates characteristics of the type of object such as facial recognition for tracking a person); 
selecting a delegation rule set based on automatic recognition of the at least one object trait, wherein the delegation rule set comprises at least one command for the second camera (par [0050], [0058-0059], Outtagarts – A camera may identify one or more neighboring cameras which may collaborate with the camera to provide collaborative analysis of the object… identification of the neighboring cameras are based on the object analysis information and the camera capability information. For example, information indicative of the location (e.g., current location) and motion of the object (e.g., trajectory, speed, etc.) and the physical locations of the neighboring camera may be used… a camera may generate actions to be performed by the identified neighboring cameras for providing preferred configurations of the identified neighboring cameras that will facilitate collaborative analysis of the object. It is noted that actions may also be referred to as tasks; par [0111], Outtagarts); and 
enabling the second camera, via transmitting the at least one command to the second camera, to execute the at least one command, including capturing image data by the second camera and storing the image data in the at least one memory (par [0040], [0058-0061], Outtagarts -  the second camera receives the actions from the first camera, executes the actions intended and captures a video of a person… a camera may generate actions to be performed by the identified neighboring cameras for providing preferred configurations of the identified neighboring cameras that will facilitate collaborative analysis of the object… par [0029], Outtagarts – suitable storage capabilities for storing the captured video and information are done within RAM, ROM, and the like).

Regarding Claim 26, Outtagarts discloses the system of claim 25, wherein the real-world scene comprises at least a real-world environment (par [0033], Outtagarts - an environment such as a building, an amusement park, or a city; for example, wherein the camera can be deployed to provide security within a building or monitoring a city).

Regarding Claim 33, Outtagarts discloses the system of claim 25, wherein the object comprises a tangible entity (par [0034], Outtagarts - objects may include people, vehicles, items, etc.).

Regarding Claim 34, Outtagarts discloses the system of claim 25, wherein the at least one object trait includes at least one of the following: a name, an identifier, a type (par [0050], Outtagarts – characteristics of the type of object includes vehicle recognition for identifying a vehicle, facial recognition for tracking a person, etc.), a location, a color, metadata, and a NULL value.

Regarding Claim 35, Outtagarts discloses the system of claim 25, wherein the at least one command is packaged as a data stream over a network (par [0100-0102], Outtagarts).

Regarding Claim 36, Outtagarts discloses the system of claim 35, wherein the data stream comprises a markup language (par [0101], Outtagarts - XML).

Regarding Claim 37, Outtagarts discloses the system of claim 25, wherein the at least one command includes at least one of the following commands for the second camera: an adjustment command (par [0061], Outtagarts – Action1: rotate; Action2: tilt; Action3: adjust lens), a stop command, a setting adjustment command, a time shift command, a configuration parameter command, a timing command, a triggering command, a play command, a relay command, an acknowledgement command, a processing command, an object identification command, a zoom command, and an authentication command.

Regarding Claim 40, Outtagarts discloses the system of claim 25, wherein the at least one command comprises instructions for moving a position or orientation of the second camera (par [0060-0061], Outtagarts – the actions include rotating, tilting, and adjusting the zoom for the second camera).

Regarding Claim 41, Outtagarts discloses the system of claim 25, wherein the at least one of the first and the second camera comprises a moveable video camera (par [0047], Outtagarts – camera movement capabilities such as pan, tilt, zoom, etc.).

Regarding Claim 42, Outtagarts discloses the system of claim 25, wherein the real-world scene comprises at least one of the following: an outdoor setting and a stage (par [0033], Outtagarts - an environment such as a building, an amusement park, or a city; for example, wherein the camera can be deployed to provide security within a building or monitoring a city).

Regarding Claim 43, Outtagarts discloses the system of claim 25, wherein selecting the delegation rule set is further based on at least one of the following: a geographic location (par [0047], Outtagarts), a geographic zone, a geo-fence, an audio condition, a time, a duration, and a type of device.

Regarding Claim 44, Outtagarts discloses the system of claim 25, wherein selecting the delegation rule set is further based on recognizing an activity (par [0050], [0111], Outtagarts – motion of the object… reevaluating/modifying actions based on changing conditions).

Claims 45 and 46 contain similar subject matter as claim 25 above; and are rejected under the same rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Outtagarts (U.S. Patent Application No. 2012/0243730) in view of Kim (U.S. Patent Application No. 2012/0081393).

Regarding Claim 27, Outtagarts discloses all of the claimed subject matter including a real-world scene, as stated above. However, Outtagarts is not as detailed with respect to the real-world scene comprises at least a portion of a virtual environment.
On the other hand, Kim discloses the real-world scene comprises at least a portion of a virtual environment (par [0005], Kim – Augmented reality (AR) combines an image of a physical real-world environment with virtual objects or information… par [0067], Kim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s augmented reality using virtual objects into Outtagarts’ collaborative objects capability system. A skilled artisan would have been motivated to combine in order to enable added dimensions of environment data derived from a captured image and associated devices.

Regarding Claim 28, the combination of Outtagarts in view of Kim, disclose the system of claim 27, wherein the virtual environment comprises a digitally managed scene (par 0052-0054], [0057], Kim).

Regarding Claim 29, the combination of Outtagarts in view of Kim, disclose the system of claim 27, wherein the virtual environment comprises an animation (Fig.5, item 511; par [0053-0054], Kim – virtual objects that are moveable).

Regarding Claim 30, the combination of Outtagarts in view of Kim, disclose the system of claim 25, wherein the real-world scene comprises a mixed reality environment (par [0005], [0067], Kim – Augmented reality combines real-world environment and virtual environment… virtual object, moving direction information and destination information of the object is displayed over a real-world image and superimposed as in a single image).

Regarding Claim 31, the combination of Outtagarts in view of Kim, disclose the system of claim 30, wherein the mixed reality environment comprises a rendering of a virtual entity (Fig.7; par [0067], Kim).

Regarding Claim 32, the combination of Outtagarts in view of Kim, disclose the system of claim 25, wherein the object comprises a virtual entity (par [0053], Kim – virtual object).
Claim(s) 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Outtagarts (U.S. Patent Application No. 2012/0243730) in view of Dokor (U.S. Patent No. 9,092,394).
 	Regarding Claim 38, Outtagarts discloses all of the claimed subject matter as disclosed above. However, Outtagarts is not as detailed with respect the at least one command comprises point-of-interest coordinates.
On the other hand, Dokor discloses the at least one command comprises point-of-interest coordinates (col.9, lines 5-29, Dokor – device command requesting the system to identify a point-of-interest).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dokor’s teachings into Outtagarts’ collaborative objects capability system. A skilled artisan would have been motivated to combine in order to allow the command to more accurately identify a destination for the camera.

Regarding Claim 39, the combination of Outtagarts in view of Dokor, disclose the system of claim 38, wherein the point-of-interest coordinates are relative to a location of the second camera (col.10, lines 9-17, Dokor – multiple camera are used … par [0047], [0101], Outtagarts – camera capability information includes camera position information such as geographic location of the camera, location of the camera relative to one or more other camera, etc.).
Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
September 04, 2022


/CHELCIE L DAYE/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner Notes: Examples of objects may include people, vehicles, items, etc. (par [0034], Outtagarts).